 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARLTON DWAYNE FIELDS,                             No. 2:16-cv-1085 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    DANIEL PARAMO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 24, 2019, the magistrate judge issued findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 45. Plaintiff

23   has filed objections to the findings and recommendations. ECF No. 46.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                         1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations issued September 24, 2019 (ECF No. 45) are
 3   ADOPTED in full;
 4         2. Defendant Liu’s motion to dismiss (ECF No. 19) is GRANTED;
 5         3. Defendant Jackson’s motion to dismiss (ECF No. 26) is GRANTED;
 6         4. Plaintiff’s motion for summary judgment (ECF No. 38) is DENIED as moot, and
 7         5. Judgment is entered for defendants, and this case is CLOSED.
 8
     DATED: November 21, 2019
 9
                                              /s/ John A. Mendez____________         _____
10

11                                            UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
